DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Second Office Action Final Rejection on the merits.  Claim(s) 1-13 is/are currently pending and considered below.

Election/Restrictions
Claims 14-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 June 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processing stations” in Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1 -7 and 9 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, CN 106363512A (Ye), and further in view of Runft et al. US20080219803A1 (Runft 803).

Regarding Claim 1, Ye discloses, A capsule filling machine for filling capsules, the capsule filling machine comprising (Background):
at least two processing paths (Claim 2, #4) guiding corresponding capsules (FIG. 1 – illustrates capsule) through said plurality of processing stations (Claim 2, “number of said capsule transport guide (4) is at least two” and “parallel to each other”);
one of said processing stations including a cleaning unit (Claim 1, #7, 8, 13, and 14 - the cleaning unit):
said cleaning unit (14) having, for each of said at least two processing paths, a corresponding leadthrough path (FIG. 1, #15) for leading through capsules; 
said leadthrough paths defining longitudinal axes (Claim 2, FIG. 1); 
said cleaning unit having at least one cleaning element (#7) for cleaning the capsules (Claim 2) arranged at each of said leadthrough paths;
said at least two processing paths (Claim 2, #4) each being configured to enable a path-related processing of the capsules (Claim 2); and, 
said cleaning unit (Claim 1, #s 7, 8, 13, and 14) being configured to perform the path related processing (4) until directly after the capsules are cleaned by the corresponding cleaning element (Claims 2 -5).

Runft 803 teaches, a plurality of processing stations (FIG. 1, #s 1 – 12, para [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Runft 803 before the effective filling date of the invention to modify the capsule process apparatus (FIG. 1, Background) as disclosed by Ye to be configured with the stations (FIG. 1, #s 1 – 12) as taught by Runft 803; because Runft 803 teaches these structures, which are known in the art, in that stations can perform different processing steps (FIG. 1, para [0022]). Therefore, it would be obvious to one of ordinary skill in the art that this would be beneficial for the capsule process apparatus (Ye, FIG. 1) by providing increased versatility due to the multiple stations (Runft 803, FIG. 1, #s 1 -12, para [0022-0023]).

Regarding Claim 2, as combined, Ye/Runft 803 discloses as previously claimed. Ye further disclosing, wherein each of said cleaning elements is a brush with bristles (FIG. 1, #7 has bristles), wherein said bristles each have a free end and protrude, by way of said free ends, inwardly into corresponding ones of said leadthrough paths (FIG 1, # 7 has bristles inward into the leadthrough path).

Regarding Claim 3, as combined, Ye/Runft 803 discloses as previously claimed. Ye further disclosing, wherein at least one first brush (FIG. 1, #7) and one second brush (FIG. 1, #8) are arranged at each leadthrough path (FIG. 1, #7 and #8).

Regarding Claim 4, as combined, Ye/Runft 803 discloses as previously claimed. Ye further disclosing, wherein said first brush (7) and said second brush (8) are arranged offset in relation to one another in a circumferential direction of the longitudinal axis of said leadthrough path corresponding thereto (FIG. 1, #7 and see below arrow #8(1) are offset of each other).

    PNG
    media_image1.png
    477
    540
    media_image1.png
    Greyscale


Regarding Claim 5, as combined, Ye/Runft 803 discloses as previously claimed. Ye further disclosing, wherein said first brush and said second brush are arranged offset in relation to one another in a direction of the longitudinal axis of said leadthrough path corresponding thereto (FIG. 1, #7 and see below arrow #8(2) are offset of each other from the bristle illustrated in 8(2) to the lead bristle in #7).

    PNG
    media_image2.png
    477
    540
    media_image2.png
    Greyscale


Regarding Claim 6, as combined, Ye/Runft 803 discloses as previously claimed. Ye further disclosing, wherein at least one brush arranged at said leadthrough path is driven in rotation about a rotation axis (FIG. 1, #5, see below rotation axis).

    PNG
    media_image3.png
    477
    540
    media_image3.png
    Greyscale

Regarding Claim 7, as combined, Ye/Runft 803 discloses as previously claimed. Ye further disclosing, said first brush (FIG. 1, #7 has an axis of rotation) and said second brush (FIG. 1, #8 rotates 

Regarding Claim 9, as combined, Ye/Runft 803 discloses as previously claimed. Ye further disclosing, wherein said cleaning unit (14) has a compressed-air feed (FIG. 1,#10 that leads into 15) at said leadthrough path for providing compressed air and has a compressed-air outlet for blowing out the compressed air (FIG. 1, area between #12 and #13).

Regarding Claim 10, as combined, Ye/Runft 803 discloses as previously claimed. Ye further disclosing, wherein said compressed-air feed is configured as a gap opening (FIG. 1, area between #11 and #15) at said leadthrough path (15).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Runft 803, and in further view of Ackley US 4,500,012 (Ackley).

Regarding Claim 8, as combined, Ye/Runft 803 discloses as previously claimed. Ye further disclosing, wherein said rotation axis of said at least one brush (FIG. 1, #6 as above illustrated) to the longitudinal axis (Claim 2) of the corresponding one of said leadthrough paths (15).
As combined, Ye/Runft 803 does not disclose, at least one brush runs obliquely in relation to the longitudinal axis (Ye, Claim 2) of the corresponding one of said leadthrough paths (Ye, 15).
However, Ackley teaches, at least one brush that runs obliquely (FIGS. 9 & 10, Col. 8, lines 1-14). 
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Ackley before the effective filling date of the invention to modify the rotating brush (FIG. 1, #7) as disclosed by Ye/Runft to be configured at an oblique angle as taught by Ackley; because Ackley teaches . 

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Runft ꞌ803ꞌ, and in further view of Runft et al. US 2012/0207272 A1 (Runft).

Regarding Claim 11, as combined, Ye/Runft 803 discloses as previously claimed. 
As combined, Ye/Runft 803 does not disclose, further comprising a foreign body detection apparatus for identifying foreign bodies in the capsules.
However, Runft teaches, further comprising a foreign body detection apparatus (FIG. 2, #s 31, 38, and 40) for identifying foreign bodies in the capsules (FIG. 2, para [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Runft before the effective filling date of the invention to modify the capsule polishing and conveying device (Abstract) as disclosed by Ye/Runft 803 to include the foreign body detection apparatus (FIG. 2, #s 31, 38, and 40) as taught by Runft; because Runft teaches this apparatus that is known and beneficial for detecting foreign bodies and contamination of the capsules (FIG. 2, para [0039, 0041]) and this improves the effectiveness by removing impurities from the capsule polishing and conveying device since having capsules free of contaminants or foreign bodies is highly desirable by the purchaser of the capsules, thereby providing the motivation, to modify the capsule polishing and conveying device (Abstract) as disclosed by Ye/Runft 803 with Runft’s apparatus to detect foreign bodies and contamination (FIG. 2, #s 31, 38, and 40, para [0039, 0041]]).

Regarding Claim 12, as combined, Ye/Runft 803/Runft disclose the invention as previously claimed, further disclosing, wherein: said foreign body detection apparatus (Runft, #s 31, 38, and 40) has, 
 wherein a detecting unit (Runft, FIG. 2, #40, Claim 16) is provided on said identification paths.

Regarding Claim 13, as combined, Ye/Runft 803/Runft disclose the invention as previously claimed. Runft further teaches,  wherein said foreign body detection apparatus is disposed downstream of said cleaning unit (Runft, para [0028] – last sentence states that at station 12 the holding segments 22 are cleaned and the processes commences, therefore the sensor apparatus 30 is downstream) .
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Ye/Runft 803/Runft before the effective filling date of the invention to further modify the capsule polishing and conveying device (Abstract) as disclosed by Ye/Runft 803, to locate the cleaning unit (Ye, #14) downstream of the foreign body detection apparatus (Runft, 40), as the capsule would be inspected for foreign bodies and contamination after cleaning the capsule.  Therefore, the location that the person skilled in the art would have found obvious for the purposes of improving the effectiveness as disclosed by Ye by having the apparatus (Runft, 40) downstream.

Response to Arguments
Applicant's arguments filed 02 Nov 2021 have been fully considered but they are not persuasive. The “processing stations” in Claim 1 refer to seven different stations, insertion, separation, filling, pivoting, closing, monitoring, and ejecting.  Therefore, it is unclear as to which “station” is being referred to in Claim 1.  Accordingly, the drawing objection remains.

Applicant’s arguments with respect to Claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        20 Jan 22

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731